                       UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF OHIO


    In re:                                       Case No. 18-15798

    VICTORY SOLUTIONS LLC,                       Chapter 11

             Debtor.                             Judge Price Smith


               OBJECTION OF REAL GOOD TECHNOLOGIES, LLC TO
               APPROVAL OF DISCLOSURE STATEMENT AND PLAN

         Real Good Technologies, LLC (“Real Good”), a secured judgment creditor of

the Debtor, objects to approval of the Debtor’s proposed disclosure statement and

Chapter 11 plan1 and respectfully states:

         1.      The Debtor’s disclosure statement lacks “adequate information” within

the meaning of Section 1125(b) of the Bankruptcy Code.2 Principally, the disclosure



1 It is not clear whether the Debtor expects to take up only approval of its proposed
disclosure statement or confirmation of its proposed Chapter 11 plan. Its disclosure
statement suggests only the former. See Doc. 32 at *2 (“A hearing date and time to
determine whether the Court will confirm the Plan will be scheduled at a later date,
with all interested parties receiving notice of the same, assuming the Court has
approved the Disclosure Statement, in accordance with 11 U.S.C. Section 1125.”).
The notice [Doc. 33], however, contemplates the filing of objections to approval of
the plan. As a result, Real Good interposes its objections to both in this document,
noting that the Court may withhold approval of a disclosure statement relating to a
unconfirmable plan. See, e.g., In re Criimi Mae, Inc., 251 B.R. 796, 799 (Bankr. D.
Md. 2000); In re Maine St. AC, Inc., 234 B.R. 771, 775 (Bankr. N.D. Cal. 1999); In re
Market Square Inn, Inc., 163 B.R. 64 (Bankr. W.D. Pa. 1994); In re Century
Investment Fund, VII, L.P., 114 B.R. 1003, 1005 (Bankr. E.D. Wis. 1990); In re
Atlanta West VI, 91 B.R. 620, 622 (Bankr. N.D. Ga. 1988).
2 See 11 U.S. Code § 1125(a)(1) (defining “adequate information” as “information of a

kind, and in sufficient detail, as far as is reasonably practicable in light of the
nature and history of the debtor and the condition of the debtor’s books and records,
including a discussion of the potential material Federal tax consequences of the



                                             1

18-15798-jps       Doc 36   FILED 12/31/18   ENTERED 12/31/18 12:22:06     Page 1 of 5
statement fails to provide information as to each of the following:

             a.      Any description of the Debtor’s assets proposed to be sold;

             b.      The fair saleable value of the Debtor;

             c.      The prospects for or timing of a sale of the Debtor;

             d.      The consequences of the Debtor’s failure to consummate a sale;

             e.      The amount of funds available for distribution or projected

                     recoveries of creditors under the Debtor’s proposed plan;

             f.      The Debtor’s compliance with the disclosure requirements of

                     Section 1129(a)(5) of the Bankruptcy Code, including, without

                     limitation, as to the post-confirmation Debtor and the disbursing

                     agent under the plan;

             g.      The Debtor’s ability to pay administrative and priority claims in

                     accordance with Section 1129(a)(9) of the Bankruptcy Code;

             h.      The liquidation value of the Debtor’s assets as necessary to

                     demonstrate compliance with Section 1129(a)(7) of the

                     Bankruptcy Code;

             i.      The Debtor’s ability to consummate its proposed Chapter 11




plan to the debtor, any successor to the debtor, and a hypothetical investor typical
of the holders of claims or interests in the case, that would enable such a
hypothetical investor of the relevant class to make an informed judgment about the
plan, but adequate information need not include such information about any other
possible or proposed plan and in determining whether a disclosure statement
provides adequate information, the court shall consider the complexity of the case,
the benefit of additional information to creditors and other parties in interest, and
the cost of providing additional information.”


                                             2

18-15798-jps      Doc 36   FILED 12/31/18    ENTERED 12/31/18 12:22:06      Page 2 of 5
                     plan; and

             j.      The feasibility of the Debtor’s plan within the meaning of

                     Section 1129(a)(11) of the Bankruptcy Code.

As a result of the inadequacy of the Debtor’s proposed disclosure statement, the

Debtor’s creditors lack adequate information to enable them to make an informed

judgment about the Debtor’s proposed Chapter 11 plan.

      2.     The Debtor’s proposed Chapter 11 plan fails to comply with Section

1129 of the Bankruptcy Code and cannot be confirmed, for the following principal

reasons:

             a.      The Debtor’s plan appears to contemplate the payment of

                     administrative claims ahead of and out of the proceeds of the

                     collateral of its secured creditors3 in contravention of Section

                     1129(b)(2)(A)(ii) of the Bankruptcy Code;

             b.      The plan fails to provide for distributions to Real Good on

                     account of its secured claim, even while purporting to provide for

                     distributions to priority and nonpriority unsecured creditors;4

             c.      The plan does not comply with the applicable provisions of the

                     Bankruptcy Code, including, without limitation, Sections

                     1122(a) (in failing to properly classify Real Good’s secured claim)



3 See Doc. 32 at 7 (“Debtor intends to pay claims in the following order:
1. Administrative Claims, 2. The secured claim of the Internal Revenue Service to
the extent possible with available funds; 3. Priority claims, if funds are available,
until all but $20,000.00 are exhausted; 4. $20,000.00 to Class 4 Claims pro rata.”)
4 Id.



                                            3

18-15798-jps      Doc 36   FILED 12/31/18   ENTERED 12/31/18 12:22:06        Page 3 of 5
                    and 1125(a) of the Bankruptcy Code;

            d.      The Debtor has failed to adduce any evidence that any creditors

                    or classes of creditors have voted to accept the Debtor’s plan in

                    accordance with Sections 1129(a)(8) and (10) of the Bankruptcy

                    Code;5

            e.      The treatment of priority claims fails to accord with the

                    requirements of Chapter 11 and in particular Section 1129(a)(9)

                    of the Bankruptcy Code;

            f.      The plan fails to comply with Section 1129(b) as to Real Good’s

                    secured claim; and

            g.      The plan purports, upon confirmation, to afford the Debtor a

                    discharge,6 in violation of Section 1141(d)(3) of the Bankruptcy

                    Code.

      3.    Real Good requests that the Court convene a hearing(s) to consider

approval of the Debtor’s proposed disclosure statement and confirmation of the

Debtor’s proposed Chapter 11 plan.

      4.    Real Good reserves the right to supplement its objections to approval of

the disclosure statement and confirmation of the Plan at any time through the

hearing to consider the same.




5 The Debtor does not appear to have provided a ballot upon which creditors may
vote to accept the plan. For the record, Real Good would have voted, and hereby
does vote, to reject the plan.
6 See Doc. 32 at 7



                                           4

18-15798-jps     Doc 36   FILED 12/31/18   ENTERED 12/31/18 12:22:06       Page 4 of 5
      WHEREFORE, Real Good Technologies, LLC respectfully requests that the

Court enter an order denying approval of the Debtor’s proposed disclosure

statement and denying confirmation of the Debtor’s proposed Chapter 11 plan and

granting it such other and further relief as is just.

Dated: December 31, 2018

                                         /s/ Lydia Floyd
                                         Lydia Floyd
                                         PEIFFER WOLF CARR & KANE
                                         1422 Euclid Avenue, Suite 1610
                                         Cleveland, OH 44115
                                         T (216) 589-9280
                                         F (888) 411-0038
                                         lfloyd@prwlegal.com

                                                -and-

                                         Michael M. Murphy
                                         BAILEY & GLASSER LLP
                                         209 Capitol Street
                                         Charleston, West Virginia 25301
                                         Telephone: (304) 345-6555
                                         Facsimile: (304) 342-1110
                                         mmurphy@baileyglasser.com

                                         Attorneys for Real Good Technologies, LLC




                                            5

18-15798-jps    Doc 36    FILED 12/31/18    ENTERED 12/31/18 12:22:06      Page 5 of 5
